Citation Nr: 0802521	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2005; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the Appeals Management Center 
(AMC) for further development in January 2006.  Development 
has been completed and the case is once again before the 
Board for review.


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In an April 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
a VA examination, lay statements, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 




B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

Service medical records, to include clinical treatment 
reports, a May 1969 enlistment examination, and an April 1972 
separation examination, do not reflect any psychiatric 
complaints, problems, or diagnoses.  

The veteran's service personnel records and Form DD 214 show 
that he had active service in the Republic of Vietnam from 
June 1971 to April 1972, and that he served as a manual 
"ceno" repairman.  He has reported that he essentially worked 
in communications support, working on phone lines and 
switchboards.  He received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal with 60 Device.  The veteran's personnel records show 
that he participated in the Vietnam Counteroffensive Phase 
VII and in an additional unnamed campaign.  The veteran's 
personnel records do not, however, confirm that he was 
engaged in combat with the enemy.  

In his hearing testimony and in various lay statements, the 
veteran identified various in-service stressors.  He reported 
that he witnessed a Vietnamese woman blow herself and her 
baby up with explosives, also killing United States service 
members while traveling between Long Binh and Long Thanh, and 
he reported exposure to ground attacks and mortar fire while 
on perimeter guard duty.  The veteran indicated that he was 
stationed in Bien Hoa and Bien Hoa Air Base in 1971, and that 
he was stationed at Long Thanh, Bear Cat around January and 
February 1972.  His personnel records show that in June 1971, 
he was assigned to the 269th Signal Company, and in November 
1971, he was assigned to the 535th Signal Company, 39th Signal 
Battalion.  

In May 2006, the AMC attempted to verify the veteran's 
identified stressors.  It appears from a May 2007 CRUR (U.S. 
Armed Services Center for Research of Unit Records) response, 
that Daily Staff Journals were reviewed for the United States 
Army Republic of Vietnam Special Troops stationed at Long 
Binh Post from August 1, 1971 to October 1, 1971.  The daily 
journal verified that in mid-August 1971 Bien Hoa received 
two mortar rounds on the runway with no casualties reported; 
in late August 1971 Bien Hoa received four mortar rounds with 
one United States soldier wounded in action; and in early 
September 1971, Bien Hoa received five mortar rounds with two 
of the rounds impacting the runway.  

VA treatment records dated from January 2000 to November 2004 
show that the veteran has been receiving treatment at VA for 
PTSD and other psychiatric diagnoses. 

A VA PTSD examination was completed in February 2005.  The 
veteran reported that his job in Vietnam was that of manual 
office repair which meant that he worked on switchboards, 
telephones, and when stationed in Germany, worked in the 
communications center.  He stated that in Vietnam, he was not 
assigned to any particular base or center, but often worked 
with field phones, went out and ran phones lines and often 
served guard duty.  He reportedly rarely was in a base 
working with switchboards or other stationary communications 
equipment.  He stated that his stressors included exchanges 
of fire on guard duty, witnessing an explosive ambush on 
convoy, witnessing the death of enemy combatants and American 
troops, and reported exposure to a mortar attack in service.  
The veteran was diagnosed with PTSD, chronic, severe.  The 
examiner noted that the veteran's symptoms appeared to have 
been present to some extent for 30 years, becoming worse in 
the past eight years.  The examiner stated that he reviewed 
the veteran's stressor statement and Form DD-214 and that he 
interviewed the veteran and observed him as he responded to 
questions.  The examiner stated that based on this evidence, 
he found that the veteran did credibly report sufficient 
symptoms to meet the criteria for a diagnosis of PTSD.  The 
examiner stated that the focus of the veteran's nightmares, 
the content of intrusive memories, the focus of his guilt, 
and the timing of onset of these symptoms were all consistent 
with PTSD consequent to experiences during his service in 
Vietnam.  The examiner opined that the veteran's PTSD was 
most likely caused by or a result of combat exposures 
sustained during his experiences in the Army in Vietnam.  

In the present case, the veteran has a confirmed diagnosis of 
PTSD, and the February 2005 VA examiner has linked the 
veteran's PTSD to his alleged stressor of exposure to ground 
attacks and mortar fire while in Vietnam.  As the veteran is 
not shown to be a combat veteran, however, his testimony 
alone is not sufficient to establish the occurrence of the 
claimed in-service stressors and must be corroborated by 
credible supporting evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran's claimed 
stressor of exposure to ground attacks and mortar fire while 
on perimeter guard duty is consistent with places, types, and 
circumstances of service as shown by the veteran's military 
records.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The 
May 2007 CRUR response shows that the area in which the 
veteran was stationed in Vietnam did come under mortar fire.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Board finds that the 
May 2007 CRUR response is sufficient to corroborate the 
occurrence of the veteran's claimed stressor.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that service connection for PTSD is warranted.   See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2007).   

C.  Conclusion

The veteran has been diagnosed with PTSD related to his 
claimed in-service stressors and his claim of exposure to 
mortar attacks has been confirmed with sufficient 
corroborating evidence.  Therefore, the Board concludes that 
the evidence supports a finding that the veteran has PTSD 
etiologically related to active service.  




ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


